Citation Nr: 0016989	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-19 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied service 
connection for a right knee disorder.  While the statement of 
the case and supplemental statement of the case that were 
sent to the veteran included the issue of service connection 
for a left knee disorder, his notice of disagreement and 
testimony at hearings in December 1998 and May 2000 are to 
the effect that he is claiming service connection for a right 
knee condition only.  Hence, any statement considered to be a 
notice of disagreement with the denial of service connection 
for a left knee condition in recent RO rating decisions is 
considered withdrawn and the Board has classified the issue 
for appellate consideration as shown on the first page of 
this determination.  38 C.F.R. § 20.204 (1999).

REMAND

At the hearing in May 2000 before the undersigned, the 
veteran submitted a statement from an acquaintance.  He 
elected not to waive initial consideration of this evidence 
by the RO.  Due process requires that the RO consider all 
records and provide the veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1999).

At the hearings on appeal, the veteran testified to the 
effect that physicians had linked his current right knee 
condition to an injury in service.  The medical evidence 
includes reports from the physician who performed surgery on 
the veteran's right knee in 1997 and from a chiropractor who 
treated him for various joint problems, but this evidence 
does not contain an opinion linking the veteran's right knee 
condition to any incident of service.  The veteran should be 
advised of this information and given the opportunity to 
submit any additional evidence and/or release forms with 
related information authorizing VA to obtain it.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran that 
the current record does not contain 
medical evidence tending to show a 
connection between a current right knee 
disability and a disease or injury in 
service.  He should obtain and submit 
written opinions to that effect from the 
sources he said had already expressed 
that opinion to him.

2.  After the above development, the RO 
should review the claim for service 
connection for a right knee disorder, 
including the recently submitted 
evidence.  If the claim is denied, a 
supplemental statement of the case should 
be sent to the veteran and his 
representative, covering all the evidence 
received since the issuance of the 
previous supplemental statement of the 
case.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file returned to the Board..


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




